Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 21, 2016

The Court of Appeals hereby passes the following order:

A16A0115. PETERSON v. BANK OF AMERICA, N. A. et al.

      The appellee has filed a motion to dismiss this case, contending that the
appellant failed to timely file her notice of appeal from the trial court’s order. The
record shows that the trial court’s order was filed on December 12, 2014, but the
appellant did not file her notice of appeal until January 14, 2015, 33 days later.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here, the
appellant filed her notice of appeal 33 days after the trial court’s order was entered.
Accordingly, we lack jurisdiction to consider this appeal, and the appellee’s motion
to dismiss is GRANTED.

                                        Court of Appeals of the State of Georgia
                                                                             01/21/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.